   Case 2:19-cv-00207-MHT-JTA Document 132 Filed 03/22/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES MICHAEL KELLER,              )
                                   )
     Plaintiff,                    )
                                   )          CIVIL ACTION NO.
     v.                            )            2:19cv207-MHT
                                   )                 (WO)
HYUNDAI MOTOR                      )
MANUFACTURING,                     )
                                   )
     Defendant.                    )

                      SUPPLEMENTAL OPINION

    On January 19, 2021, the court issued an opinion in

this case resolving cross-motions for summary judgment.

See Keller v. Hyundai Motor Mfg., 2021 WL 190904, ---

F. Supp. 3d ---- (M.D. Ala. 2021) (Thompson, J.).                       In

that opinion, the court noted that a plaintiff seeking

to establish a prima facie case of age discrimination

under the modified burden-shifting framework applicable

to claims under the Age Discrimination in Employment Act

(ADEA), 29 U.S.C. § 621, must show, among other things,

that he or she was “between the age of forty and seventy.”

Id. at ----, 2021 WL 190904 *5 (quoting Liebman v. Metro.
   Case 2:19-cv-00207-MHT-JTA Document 132 Filed 03/22/21 Page 2 of 3




Life. Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015)).

    This was an error.          In 1986, Congress amended the

ADEA to remove the maximum age limitation on employees

who may claim the benefits of that statute.                    See Age

Discrimination in Employment Amendments of 1986, Pub. L.

No. 99-592, § 2(c), 100 Stat. 3342, 3342 (1986); see also

29 U.S.C. § 631.      In its opinion in this case, the court

relied on opinions of the Eleventh Circuit Court of

Appeals discussing the elements of the prima facie case

for ADEA plaintiffs.         See, e.g., Liebman, 808 F.3d at

1298.   It appears that the Eleventh Circuit has failed

to update the prima facie case it uses when analyzing

ADEA claims to take account of Congress’s express removal

in 1986 of the then-applicable limitation on ADEA suits

to plaintiffs under the age of 70.                  See id; see also

Carter v. City of Miami, 870 F.2d 578, 579 n.2 (11th Cir.

1989)   (noting    incorrectly         that   the   ADEA   “protect[s]

persons between the ages of 40 and 70”).




                                   2
   Case 2:19-cv-00207-MHT-JTA Document 132 Filed 03/22/21 Page 3 of 3




    The court is bound by the current text of the ADEA,

29 U.S.C. § 631, as well as the unmistakable purpose of

the amendment Congress enacted in 1986, the full name of

which was “An Act to amend the Age Discrimination in

Employment     Act   of   1967    to    remove    the      maximum      age

limitation applicable to employees who are protected

under   such      Act,    and    for   other     purposes.”             Age

Discrimination in Employment Amendments, 100 Stat. at

3342.   Accordingly, the court erred when it relied on the

Eleventh    Circuit’s     mistaken     articulation        of   the     age

restrictions      currently      applicable      to     ADEA    claims.

However, because this error did not affect the court’s

reasoning    or   conclusions,      the   opinion     of    January      19

otherwise remains in effect.

    DONE, this the 22nd day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   3
